DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 11/12/2020 has been considered.
Drawings
The drawings filed on 8/5/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 8/5/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2019/0181098)

    PNG
    media_image1.png
    785
    483
    media_image1.png
    Greyscale




A radio frequency module (600/800, ¶0110) comprising: 
a wiring board (501); 
a component (502) on one principal surface of the wiring board; 
a first protruding electrode (601) on the one principal surface of the wiring board; and 
a shield member comprising a bonding wire (512), the shield member shielding the component, wherein the bonding wire (512) has a bonding starting-point portion (512a) connected to the one principal surface of the wiring board and a bonding ending-point portion (512b) connected to the first protruding electrode (601).
Regarding claim 2, Lee further discloses:
wherein the first protruding electrode comprises metal plating (¶0109).
Regarding claim 3, Lee further discloses:
wherein the first protruding electrode (601) comprises a metal block (¶0109, figure 15a).
Regarding claim 4, Lee further discloses:
a second protruding electrode (601) on the one principal surface of the wiring board, wherein the starting-point portion (512a) is connected to the second protruding electrode (figure 15a).
Regarding claim 5, Lee further discloses:
wherein the second protruding electrode (601) comprises metal plating (¶0109).
Regarding claim 6, Lee further discloses:

Regarding claim 7, Lee further discloses:
a sealing resin layer (517) that seals the component; and 
a shield film (518) on a surface of the sealing resin layer, wherein the sealing resin layer has a contact surface that is in contact with the one principal surface of the - 27 -wiring board (501), an opposite surface that is opposite to the contact surface, and side surfaces that connect end edges of the contact surface with end edges of the opposite surface, wherein the shield film (518) covers at least the opposite surface and the side surfaces of the sealing resin layer, and wherein the bonding wire (512) is in contact with the shield film at the opposite surface of the sealing resin layer (figure 13c, ¶0108).
Regarding claim 8, Lee further discloses:
wherein the shield member comprises a plurality of the bonding wires, and wherein each of the plurality of bonding wires is disposed to straddle the component (figure 24).
Regarding claim 9, Lee further discloses:
wherein the shield member comprises a plurality of the bonding wires, and wherein the plurality of bonding wires are disposed to extend along a periphery of the component to surround the component (figures 13 and 15).  
Regarding claim 10, Lee further discloses:
wherein some bonding wires of the plurality of bonding wires are disposed in substantially parallel to one another when viewed in a direction perpendicular to the one principal surface of the wiring board, and wherein residual bonding wires of the plurality 
[Claim 11] The radio frequency module according to Claim 8, wherein the component has a rectangular shape when viewed in a direction perpendicular to the one principal surface of the wiring board, and wherein the plurality of bonding wires are disposed in substantially parallel to one another in a direction oblique to a side of the component (figure 24).  

    PNG
    media_image2.png
    271
    479
    media_image2.png
    Greyscale

Regarding claim 12, Lee discloses:
A radio frequency module comprising: 
a wiring board (401); 
a component (402) on one principal surface of the wiring board; 
a plurality of first protruding electrodes (411) on the one - 29 -principal surface of the wiring board; 
a shield member comprising a plurality of bonding wires (415) and shielding the component; 
a sealing resin layer (417) that seals the component; and 

Regarding claim 13, Lee further discloses:
a second protruding electrode (601) on the one principal surface of the wiring board, wherein the starting-point portion (512a) is connected to the second protruding electrode (601). 
Regarding claim 14, Lee further discloses:
a second protruding electrode (601) on the one principal surface of the wiring board, wherein the starting-point portion (512a) is connected to the second protruding electrode (601).
Regarding claim 15, Lee further discloses:
sealing resin layer (517) that seals the component; and 
a shield film (518) on a surface of the sealing resin layer, wherein the sealing resin layer (517) has a contact surface that is in contact with the one principal surface of the wiring board, an opposite surface that is opposite to the contact surface, and side surfaces that connect end edges of the contact surface with end edges of the opposite 
Regarding claim 16, Lee further discloses:
a sealing resin layer (517) that seals the component (502); and 
a shield film (518) on a surface of the sealing resin layer, wherein the sealing resin layer has a contact surface that is in contact with the one principal surface of the wiring board, an opposite surface that is opposite to the contact surface, and side surfaces that connect end edges of the contact surface with end edges of the opposite surface, wherein the shield film covers at least the opposite surface and the side surfaces of the sealing resin layer, and wherein the bonding wire (512) is in contact with the shield film at the opposite surface of the sealing resin layer (517).
Regarding claim 17, Lee further discloses:
a sealing resin layer (517) that seals the component; and 
a shield film (518) on a surface of the sealing resin layer, wherein the sealing resin layer has a contact surface that is in contact with the one principal surface of the wiring board, an opposite surface that is opposite to the contact surface, and side surfaces that connect end edges of - 32 -the contact surface with end edges of the opposite surface, wherein the shield film covers at least the opposite surface and the side surfaces of the sealing resin layer, and wherein the bonding wire (512) is in contact with the shield film (518) at the opposite surface of the sealing resin layer (517).  
Regarding claim 18, Lee further discloses:
a sealing resin layer (517) that seals the component; and 

Regarding claim 19, Lee further discloses:
a sealing resin layer (517) that seals the component; and a shield film (518) on a surface of the sealing resin layer, wherein the sealing resin layer has a contact surface that is in contact with the one principal surface of the wiring board, an opposite surface that is opposite to the contact surface, and side surfaces that connect end edges of the contact surface with end edges of the opposite surface, wherein the shield film covers at least the opposite surface and the side surfaces of the sealing resin layer, and wherein the bonding wire (512) is in contact with the shield film (518) at the opposite surface of the sealing resin layer (517).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899